Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  131212                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  YAKETA ANNETTE LLOYD and DENNIS                                                                     Robert P. Young, Jr.
  REDDEN,                                                                                             Stephen J. Markman,
                                                                                                                     Justices
           Plaintiffs-Appellants,
  v        	                                                       SC: 131212     

                                                                   COA: 265763      

                                                                   Wayne CC: 03-310642-NI

  DARRYL F. CROOM and CITY OF DETROIT, 

  DEPARTMENT OF TRANSPORTATION,

            Defendants-Appellees, 

  and 

  JEFFREY JAMES BRIDGES and JEFFREY 

  LAWRENCE BRIDGES, 

            Defendants.   


  _________________________________________/

        On order of the Court, the application for leave to appeal the April 6, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, KELLY, and MARKMAN, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2006                  _________________________________________
           t0920                                                              Clerk